Exhibit 10.33

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is between Steven C. Cooper
(“Executive”) and Labor Ready, Inc. or the Labor Ready, Inc. subsidiary
employing Executive (“Labor Ready” or “Company”), and is effective as of May 17,
2006 (“Effective Date”).

 

RECITALS

 

A.            Executive has served in a management or executive capacity with
Labor Ready since January 2001 and as of the date of this Agreement serves in
the role of President.  In this capacity, Executive has served a key role on the
executive team and has had company-wide management responsibility, including
responsibility for affiliates of Labor Ready.  Additionally, Executive has had
and is expected to continue to have access to confidential and propriety
information of Labor Ready which is vital to the ability of Labor Ready and its
affiliates to compete in all of its locations.  Executive’s entering into this
Agreement is a condition of continued employment and continued access to such
materials.

 

B.            Executive and Company entered into a contract dated January 9,
2001 (“2001 Employment Agreement”) which was superseded and replaced by an
employment agreement between Executive and Company dated March 23, 2005 (“2005
Employment Agreement”).  The 2001 Employment Agreement and the 2005 Employment
Agreement were at will, meaning that either Company or Executive may terminate
the employment at any time, for any reason or no reason, with or without cause,
notice, pre-termination warning or discipline, or other pre- or post-termination
procedures of any kind.

 

C.            Executive wishes to continue employment with Labor Ready and Labor
Ready wishes to continue to employ Executive in the offices of President and
Chief Executive Officer under the terms and conditions stated in this Agreement.

 

I.              TERMS AND CONDITIONS.

 

A.            Employment.  Company agrees to and hereby does continue to employ
Executive, and Executive hereby agrees to the employment by Company, subject to
the supervision and direction of the Board of Directors and the terms and
conditions of this Agreement.  Executive’s employment under this Agreement shall
be for a period commencing on the Effective Date and ending on the date three
years after the Effective Date (“Expiration Date”), unless such period is
extended by written agreement of the parties or is sooner terminated pursuant to
the provisions of Paragraphs E or F of this Section I.  Notwithstanding the
foregoing, if Executive’s employment extends beyond the term of this Agreement
for any reason, such employment shall be at-will and terminable by either party
with or without Cause or Good Reason, as defined in this Agreement, or advance
notice, unless the parties agree otherwise in writing.

 

B.            Duties of Executive.  Executive agrees to devote the necessary
time, attention, skill and efforts to the performance of his duties as President
and Chief Executive Officer of Company,

 

--------------------------------------------------------------------------------


 

including oversight of Subsidiaries and such other duties as may be assigned by
the Board of Directors in its discretion.

 

C.            Compensation.

 

1.             Executive’s initial salary shall be at the rate of Four Hundred
Twenty-Five Thousand dollars ($425,000) per year, subject to customary and usual
deductions and withholdings, and payable biweekly, unless and until changed by
the Board of Directors as provided herein.

 

2.             Company, acting through its Board of Directors, may (but shall
not be required to) increase, but may not decrease, Executive’s compensation and
award to Executive such bonuses as the Board of Directors may see fit, in its
sole and unrestricted discretion, commensurate with Executive’s performance and
the overall performance of Company. Executive’s compensation shall be reviewed
annually by the Compensation Committee of the Board of Directors.

 

D.            Benefits.

 

1.             Executive shall be entitled to all benefits offered generally to
employees of Company.

 

2.             Executive shall be entitled each year during the term of this
Agreement to a vacation of twenty-five (25) business days, no two of which need
be consecutive, during which time his compensation shall be paid in full.

 

3.             To the fullest extent permitted by law, Company shall indemnify
and hold harmless Executive for any and all losses, cost, damage and expense
including attorneys’ fees and court costs incurred or sustained by Executive, in
accordance with the present provisions Article 5G of Company’s Articles of
Incorporation.

 

E.             Termination by Company.  Company may terminate this Agreement
under either of the following circumstances:

 

1.             Company may terminate this Agreement and Executive’s employment
for Cause (as defined herein below) at any time upon written notice to
Executive. The notice of termination must specify those actions or inactions
upon which the termination is based.  Cause shall exist if any of the following
occurs:

 

(a)           Executive is convicted of or takes a plea of nolo contendere to a
crime involving dishonesty, fraud or moral turpitude;

 

(b)           Executive has engaged in (i) fraud, embezzlement, theft or other
dishonest acts, (ii) unprofessional conduct, or (iii) gross negligence related
to the business;

 

2

--------------------------------------------------------------------------------


 

(c)           Executive materially violates a significant Company policy, such
as policies required by the Sarbanes-Oxley Act, Company’s Drug Free Workplace
Policy or Company’s policy against harassment, and does not cure such violation
(if curable) within ten (10) days after written notice from Company;

 

(d)           Executive willfully takes any action that materially damages the
assets (including tangible and intangible assets, such as name or reputation) of
Company;

 

(e)           Executive fails to perform his duties in good faith, within ten
(10) days after written notice from Company or, if notice and cure have
previously taken place regarding a similar failure to perform, if the
circumstance recurs;

 

(f)            Executive uses or discloses Confidential Information, as defined
in this Agreement, without authorization;

 

(g)           Executive fails to commence implementation of actions approved by
resolution of the board of directors, within ten (10) days after written notice
from Company, or to thereafter diligently pursue the completion thereof; or

 

(h)           Executive breaches this Agreement in any other material respect
and does not cure such breach (if curable) within ten (10) days after written
notice from Company or, if notice and cure have previously taken place regarding
a similar breach, if the breach recurs.

 

2.             Company shall have the right to terminate this Agreement at any
time without Cause by written notice to Executive. In the event of termination
under this subparagraph 2, Company shall pay Executive all wages due under this
Agreement which are then accrued but unpaid, within thirty (30) days after
Executive’s last day of employment.  Additionally, provided that no Cause exists
and Executive provides Company with a full release of all claims in the form
attached as Exhibit A or a form otherwise acceptable to Company, Company shall
provide to Executive payments at a rate equal to his base salary at the time of
termination through the Expiration Date or for a period of twelve (12) months,
whichever is greater.  Such payments shall be made on Company’s normal pay days.

 

3.             Except as provided in Sections E(1) and (2) no other amounts are
owed to Executive upon termination of his employment by Company.

 

F.             Termination by Executive.

 

1.             Executive may terminate this Agreement and his employment with
Company at any time, upon giving Company at least one (1) year prior written
notice. In the event of termination under this Paragraph F, Company shall pay
Executive all wages due under this Agreement which are then accrued but unpaid,
within thirty (30) days after Executive’s last day of employment.

 

2.             Executive may terminate this Agreement for Good Reason at any
time upon written notice to Company.  Good Reason shall exist if (i) any
material breach of this Agreement

 

3

--------------------------------------------------------------------------------


 

by Company which, if curable, has not been cured within twenty (20) days after
Company has been given written notice of the need to cure the breach, or which
breach, if previously cured, recurs; (ii) Company materially reduces Executive’s
salary; or (iii) Company assigns Executive, without Executive’s consent, to a
position other than Chief Executive Officer.  If termination of the Agreement
occurs pursuant to this subparagraph 2, Company shall provide to Executive
payments at a rate equal to his base salary at the time of termination through
the Expiration Date or for a period of twelve (12) months, whichever is greater,
provided that no Cause exists and Executive provides Company with a final
release of claims in the form attached as Exhibit A or a form otherwise
acceptable to Company.  Such payments shall be made on Company’s normal pay
days.

 

3.             Except as provided in Sections F(1) and (2) no other amounts are
owed to Executive upon termination of his employment by Executive.

 

G.            Stock Options and Excess Parachute Provision.

 

1.             In addition to any payments to which Executive may be entitled
under Sections E(2) and F(2), if Company terminates the employment of Executive
without Cause or if Executive terminates employment with Good Reason, all of
Executive’s Unvested Awards shall vest on the termination date, unless otherwise
specifically prohibited under applicable laws, or by the rules and regulations
of any applicable governmental agencies or national securities exchanges,
provided that Executive provides Company with a final release of claims in the
form attached as Exhibit A or otherwise acceptable to Company, and provided that
Executive is in full compliance with all covenants with Company entered into by
Executive.

 

2.             If Executive is deemed to receive an “excess parachute payment”
as defined in Section 280G of the Internal Revenue Code of 1986 by reason of his
vesting of the Unvested Awards pursuant to Paragraph 1 of this Section G,
(taking into account any other compensation paid or deemed paid to Executive),
the amount of such payments or deemed payments shall be reduced, or,
alternatively the provisions of Paragraph 1 of this Section G shall not act to
vest Unvested Awards to Executive, so that no such payments or deemed payments
shall constitute excess parachute payments.  The determination of whether a
payment or deemed payment constitutes an excess parachute payment shall be in
the sole discretion of the Board of Directors.

 

H.            Arbitration.  Company and Executive agree that any claim arising
out of or relating to this Agreement, or the breach of this Agreement, or
Executive’s application, employment, or termination of employment, shall be
submitted to and resolved by binding arbitration under the Federal Arbitration
Act.  Company and Executive agree that all claims shall be submitted to
arbitration including, but not limited to, claims based on any alleged violation
of Title VII or any other federal or state laws; claims of discrimination,
harassment, retaliation, wrongful termination, compensation due or violation of
civil rights; or any claim based in tort, contract, or equity.  Any arbitration
between Company and Executive will be administered by the American Arbitration
Association under its Employment Arbitration Rules then in effect.  The award
entered by the arbitrator will be based solely upon the law governing the claims
and defenses pleaded, and will be final and binding in all respects.  Judgment
on the award may be entered in any court having jurisdiction.  In any such
arbitration, neither Executive nor Company shall be

 

4

--------------------------------------------------------------------------------


 

entitled to join or consolidate claims in arbitration or arbitrate any claim as
a representative or member of a class.   Company agrees to pay for the arbiter’s
fees where required by law.  In any claim or jurisdiction where this agreement
to arbitrate is not enforced, Company and Executive waive any right either may
have to bring or join a class action or representative action, and further waive
any right either may have under statute or common law to a jury trial.

 

I.              Duty of Loyalty.  Executive agrees during working hours to
devote his full and undivided time, energy, knowledge, skill and ability to
Company’s business, to the exclusion of all other business and sideline
interests.  Executive also agrees not to be employed elsewhere unless first
authorized by Company in writing.  In no event will Executive allow other
activities to interfere with Executive’s duties to Company.  Executive agrees to
faithfully and diligently to perform all duties to the best of Executive’s
ability.  Executive recognizes that the services to be rendered under this
Agreement require certain training, skills and experience, and that this
Agreement is entered into for the purpose of obtaining such services for
Company.  Upon request, Executive agrees to provide Company with any information
which Executive possesses and which will be of benefit to Company.  Executive
agrees to perform his duties in a careful, safe, loyal and prudent manner. 
Executive agrees to conduct himself in a way which will be a credit to Labor
Ready’s reputation and interests.

 

J.             Reimbursement.  If Executive ever possesses any Labor Ready funds
(including without limitation cash and travel advances, overpayments made to
Executive by Labor Ready, amounts received by Executive due to Labor Ready’s
error, unpaid credit or phone charges, excess sick or vacation pay, or any debt
owed Labor Ready for any reason, including misuse or misappropriation of Company
assets), Executive will remit them to Labor Ready corporate headquarters in
Tacoma, Washington daily unless directed otherwise in writing.  If Executive’s
employment ends, Executive will fully and accurately account to Labor Ready for
any Labor Ready funds and other property in Executive’s possession.  If
Executive fails to do so, Executive hereby authorizes Company (subject to any
limitations under applicable law) to make appropriate deductions from any
payment otherwise due Executive (including without limitation, Executive’s
paycheck, salary, bonus, commissions, expense reimbursements and benefits), in
addition to all other remedies available to Company.

 

K.            Background Investigation.  Executive agrees that at any time
during employment Company may, subject to any applicable legal requirements,
investigate Executive’s background for any relevant information on any subject
which might have a bearing on job performance including, but not limited to,
employment history, education, financial integrity and credit worthiness, and
confirm that Executive has no criminal record during the last ten years.

Executive shall sign any and all documents necessary for Company to conduct such
investigation.  For this purpose, Executive specifically authorizes Company to
obtain any credit reports, background checks and other information which may be
useful.  Executive acknowledges and, except as may be limited by applicable law,
agrees to abide at all times by the terms of Labor Ready’s drug and alcohol
policy.  Executive understands that failure to comply with Labor Ready’s
policies, including its drug and alcohol policies, may result in termination of
employment.

 

5

--------------------------------------------------------------------------------


 

II.            NON-COMPETITION AND NON-SOLICITATION.

 

A.            Non-Disclosure of Confidential Information.

 

1.             In connection with Executive’s duties, Executive may have access
to some or all of Labor Ready’s “Confidential Information,” which includes the
following, whether recorded or mentally memorized: (i) the ideas, methods,
techniques, formats, specifications, procedures, designs, strategies, systems,
processes, data and software products which are unique to Labor Ready; (ii) all
of Labor Ready’s customers, marketing, pricing and financial information,
including the names, addresses and any other information concerning any
customer; (iii) the content of all of Labor Ready’s operations, sales and
training manuals; (iv) all other information now in existence or later developed
which is similar to the foregoing; and (v) all information which is marked as
confidential or explained to be confidential or which, by its nature, is
confidential.

 

2.             Executive recognizes the importance of protecting the
confidentiality and secrecy of Confidential Information.  Executive agrees to
use his best efforts to protect Confidential Information from unauthorized
disclosure to others.  Executive understands that protecting Confidential
Information from unauthorized disclosure is critically important to Labor
Ready’s success and competitive advantage, and that the unauthorized disclosure
of Confidential Information would greatly damage Labor Ready.  Executive
recognizes and agrees that taking and using a trade secret or Confidential
Information by memory is no different from taking it on paper or in some other
tangible form.  Executive agrees that Executive will request clarification from
Labor Ready’s legal department if Executive is at all uncertain as to whether
any information or materials are “Confidential Information.”

 

3.             Executive agrees not to disclose any Confidential Information to
others, use any Confidential Information for Executive’s own benefit or make
copies of any Confidential Information without Company’s written consent,
whether during or after Executive’s employment with Company.  Executive also
agrees to return all Confidential Information in his possession to Company at
Labor Ready’s headquarters in Tacoma, Washington, immediately upon Company’s
request.  If Executive ever believes that any person has received or disclosed
or intends to receive or disclose Confidential Information without Company’s
consent, Executive agrees to notify Company immediately.

 

4.             If Executive’s employment with Company is terminated, Executive
agrees to return immediately to Labor Ready, at headquarters in Tacoma
Washington, all manuals, mailing lists, customer lists, supplies, equipment,
checks, petty cash, and all other material and records of any kind concerning
Labor Ready’s business, that Executive may possess.

 

B.             Non-Competition.

 

1.             During the term of this Agreement and for a period of two (2)
years immediately following the termination of employment with or without Cause
or Good Reason, so long as Labor Ready continues to carry on substantially the
same business, Executive will not, for any reason whatsoever, directly or
indirectly, for Executive or on behalf of, or in conjunction with,

 

6

--------------------------------------------------------------------------------


 

any other person(s), company, partnership, corporation or business entity,
engage in any of the following activities within the “Restricted Area” (as
hereinafter defined):  own, manage, operate, control, be employed by,
participate in, invest in, engage in or be connected in any manner with the
ownership, management, operation or control of the same, similar, or related
line of business as that carried on at the time of termination by Labor Ready,
including, without limitation, the solicitation of business or customers located
within the Restricted Area.  For this purpose, the term “Restricted Area” means
a twenty-five (25) mile radius around each Labor Ready branch at the time of
termination and any location where Labor Ready has placed workers during
Executive’s employment.  This non-competition agreement is enforceable whether
Executive’s employment is terminated by Company or Executive.

 

2.             Executive agrees that this covenant is necessary to protect the
intellectual property and trade secrets of Company in view of Executive’s key
role with each branch of Company and its affiliates and the extent of
confidential and proprietary information about the entire Company and its
affiliates to which Executive has information.  Company and Executive agree that
the provisions of this Section II(B) do not impose an undue hardship on
Executive and are not injurious to the public; that this provision is necessary
to protect the business of Company and its affiliates; that the nature of
Executive’s responsibilities with Company under this Agreement and Executive’s
former responsibilities with Company provide and/or have provided Executive with
access to Confidential Information that is valuable and confidential to Company;
that Company would not continue to employ Executive if Executive did not agree
to the provisions of this Section II(B); that this Section II(B) is reasonable
in terms of length of time and geographic scope; and that consideration supports
this Section II(B) which was not otherwise owed.  In the event that a court or
arbitrator determines that any provision of this Section II(B) is unreasonably
broad or extensive, including length of time and geographic scope, Executive
agrees that such court or arbitrator should narrow such provision to the extent
necessary to make it reasonable and enforce the provision as narrowed.

 

C.            No Employee Solicitation.  During the term of this Agreement and
for a period of two (2) years immediately following the termination of
employment, with or without Cause or Good Reason, so long as Labor Ready
continues to carry on substantially the same business, Executive will not, for
any reason whatsoever, directly or indirectly, for Executive or on behalf of, or
in conjunction with, any other person(s), company, partnership, corporation or
business entity, solicit, induce or otherwise influence, or attempt to solicit,
induce or otherwise influence, in any manner any of Labor Ready’s employees to
leave their employment with Labor Ready for any reason, including for the
purpose of becoming employed by Executive’s new employer.

 

D.             No Customer Solicitation.  Executive understands and agrees that
the methods employed in Labor Ready’s business will place Executive in a close
business and personal relationship with Labor Ready customers.  Thus, during the
term of this Agreement and for a period of two (2) years immediately following
the termination of employment with or without Cause or Good Reason, so long as
Labor Ready continues to carry on substantially the same business, Executive
will not, for any reason whatsoever, directly or indirectly, for Executive or on
behalf of, or in conjunction with, any other person(s), company, partnership,
corporation or business entity, contact, call upon, solicit, service, influence
or attempt to contact, call upon, solicit, service or influence any customers or
potential customers (prospects) with whom

 

7

--------------------------------------------------------------------------------


 

Executive had direct or indirect contact or for whom Executive had
responsibility during Executive’s tenure with Company or otherwise assisted
Labor Ready in providing services to.

 

E.             General Provisions.

 

1.             If Executive violates any of the covenants in this Section II,
the time period covered by the covenants will automatically be extended by a
length of time equal to the time period during which such violation occurred.

 

2.             The covenants set forth above are independent of any other
provision of this Agreement.  Executive agrees that they will be enforceable
whether or not Executive has any claim against Company.

 

3.             Executive acknowledges that if Executive violates any of the
foregoing covenants, the damage to Company will be such that Company is not
likely to be made whole with a monetary award.  Therefore, Executive agrees that
if Executive violates any such covenant, Company will be entitled to a temporary
restraining order, a preliminary injunction and/or a permanent injunction, in
addition to any and all other legal or equitable remedies available under law
and equity.

 

4.             Executive represents and warrants that Executive has been in full
compliance with the provisions protecting Labor Ready’s Confidential Information
as set forth in the 2001 Employment Agreement and the 2005 Employment Agreement.

 

 5.            For the purpose of this Section II, all references to
Confidential Information or Confidential Information of Labor Ready also apply
to Confidential Information belonging to any affiliate of Labor Ready. 
Executive’s covenants in subsections (B), (C) and (D) of this Section II shall
protect affiliates of Labor Ready to the same extent that they protect Labor
Ready.

 

6.             Executive acknowledges that under Labor Ready’s Corporate
Governance Guidelines that Executive is required to receive approval from the
Corporate Governance and Nominating Committee prior to agreeing to be nominated
as a director of any for-profit corporation or similar position with a
for-profit unincorporated entity.

 

F.             Other Employers and Obligations.

 

1.             Executive represents to Company that Executive is not subject to
any restriction or duties under any agreement with any third party or otherwise
which will be breached by employment with Company, or which will conflict with
Company’s best interests or Executive obligations under this Agreement. 
Executive agrees to notify Company’s Board of Directors promptly in the event
Executive is solicited for employment by any competitor of Labor Ready.

 

2.             Executive warrants that his employment with Company will not
violate any contractual obligations with other parties.  Executive will not use
during his employment with

 

8

--------------------------------------------------------------------------------


 

Company nor disclose to Company any confidential or proprietary information or
trade secrets from any former or current employers, principals, partners,
co-venturers, customers or suppliers, and will not bring onto Company’s premises
any unpublished document or any property belonging to any such person or
entities without their consent.  Executive will honor any non-disclosure,
proprietary rights, or other contractual agreements with any other person or
entity and has disclosed to Company any such agreements that may bear on
employment with Company.  If employment with Company is terminated, Executive
agrees to tell his new employer about this Agreement and its terms at the time
of reemployment.

 

III.           ASSIGNMENT OF INVENTIONS.

 

A.            Assignment.  Executive will make prompt and full disclosure to
Company, will hold in trust for the sole benefit of Company, and will assign
exclusively to Company all right, title and interest in and to any and all
inventions, discoveries, designs, developments, improvements, copyrightable
material and trade secrets (collectively herein “Inventions”) that Executive
solely or jointly may conceive, develop, author, reduce to practice or otherwise
produce during his employment with Company.

 

B.            Outside Inventions.  Executive’s obligation to assign shall not
apply to any Invention about which Executive can prove all the following:  (a)
it was developed entirely on Executive’s own time; (b) no equipment, supplies,
facility, services or trade secret information of Labor Ready was used in its
development; (c) it does not relate (i) directly to the business of Labor Ready
or (ii) to the actual or demonstrably anticipated business, research or
development of Labor Ready; and (d) it does not result from any work performed
by Executive for Labor Ready.  Executive shall attach a list of all existing
Inventions meeting these requirements to this Agreement.

 

IV.           COMPLIANCE WITH LAWS AND CODE OF CONDUCT.

 

A.            Commitment to Compliance.  Company is committed to providing equal
employment opportunity for all persons regardless of race, color, gender, creed,
religion, age, marital or family status, national origin, citizenship, mental or
physical disabilities, veteran status, ancestry, citizenship, HIV or AIDS,
sexual orientation, on-the-job-injuries, or the assertion of any other legally
enforceable rights.  Equal opportunity extends to all aspects of the employment
relationship, including hiring, transfers, promotions, training, termination,
working conditions, compensation, benefits, and other terms and conditions of
employment.  Company is likewise committed to ensuring that employees are
accurately paid for all hours worked.

 

B.            Duty to Comply with the Law.  Executive agrees to comply with all
federal, state and local laws and regulations, including equal employment
opportunity laws and wage and hour laws.  Executive agrees to notify immediately
Company if Executive becomes aware of a violation of the law, or suspects a
violation of the law has or will occur.  Executive acknowledges that Executive
may be held personally liable for intentional violations.

 

9

--------------------------------------------------------------------------------


 

C.            Duty to Comply with Labor Ready’s Code of Conduct.  Executive
acknowledges and agrees that it is his duty to be familiar with Labor Ready’s
Code of Conduct, and to comply with all of its provisions.

 

10

--------------------------------------------------------------------------------


 

V.            MISCELLANEOUS.

 

A.            Integration.  No promises or other communications made by either
Company or Executive are intended to be binding unless they are set forth in
this Agreement.  This Agreement contains the entire agreement between the
parties and replaces and supersedes any prior agreements, including the 2001
Employment Agreement and the 2005 Employment Agreement, except as noted herein. 
This Agreement may not be modified except by an instrument signed by an officer
of Company.  This Agreement will be binding upon Executive’s heirs, executors,
administrators and other legal representatives.

 

B.            Choice of Law.  Company and Executive agree that this Agreement
and all interpretations of the provisions of this Agreement will be governed by
the laws of the State of Washington, without regard to choice of law principles.

 

C.            No Waiver.  If Company waives any condition or term of this
Agreement, Company is not waiving any other condition or term, nor is Company
waiving any rights with respect to any future violation of the same condition or
term.  If Company chooses to refrain from enforcing any condition or term,
Company does not intend to waive the right to do so.  Sections I(H), I(J), II
and III of this Agreement are to remain in effect after termination of the
remainder of this Agreement.

 

D.            Severability.  The provisions of this Agreement are intended to be
severable from each other.  No provision will be invalid because another
provision is ruled invalid or unenforceable.  If any provision in this Agreement
is held to be unenforceable in any respect, such unenforceability shall not
affect any other provision of this Agreement and shall be re-written to provide
the maximum effect consistent with the intent of the provision.

 

E.             Assignment.  Company reserves the right to assign this Agreement
to an affiliated company or to any successor in interest to Company’s business
without notifying Executive.  All terms and conditions of this Agreement will
remain in effect following any such assignment.

 

F.             Venue.  Where the parties have mutually waived their right to
arbitration in writing or have not yet sought to enforce their right to compel
arbitration, venue for any legal action in connection with this Agreement will
be limited exclusively to the Washington State Superior Court for Pierce County,
or the United States District Court for the Western District of Washington at
Tacoma.  Executive agrees to submit to the personal jurisdiction of the courts
identified herein, and agrees to waive any objection to personal jurisdiction in
these courts.

 

LABOR READY, INC.

 

EXECUTIVE

 

 

 

By:

/s/ Joseph P. Sambataro,  Jr.

 

 

/s/ Steven C. Cooper

 

 

 

 

 

Steven C. Cooper

Name:

Joseph P. Sambataro,  Jr.

 

 

 

Title:

CEO

 

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE OF CLAIMS

 

This Release of Claims (“Release”) is hereby executed by Steven C. Cooper
(“Executive”) in accordance with the Employment Agreement between Executive and
Labor Ready, Inc. (“Employer”), dated           (“Employment Agreement”).

 

RECITALS

 

A.            Employer and Executive are parties to the Employment Agreement.

 

B.            The Employment Agreement provides for certain payments and
benefits to Executive upon termination of Executive’s employment under certain
circumstances, provided that Executive signs and delivers to Employer upon such
termination a Release in substantially the form of this Release.

 

C.            Executive desires for Employer to make payments in accordance with
the Employment Agreement and therefore executes this Release.

 

TERMS

 

1.             Waiver, Release and Covenant.  On behalf of Executive and
Executive’s marital community, heirs, executors, administrators and assigns,
Executive expressly waives, releases, discharges and acquits any and all claims
against Employer and its present, former and future affiliates, related
entities, predecessors, successors and assigns, and all of their present, former
and future officers, directors, stockholders, employees, agents, partners, and
members, in their individual and representative capacities (collectively
“Released Parties”) that arise from or relate to Executive’s employment with
Employer and/or the termination of such employment (“Released Claims”).  This
waiver and release includes any and all Released Claims (including claims to
attorneys’ fees), damages, causes of action or disputes, whether known or
unknown, based upon acts or omissions occurring or that could be alleged to have
occurred before the execution of this Release.  Released Claims include, without
limitation, claims for wages, employee benefits, and damages of any kind
whatsoever arising out of any: contract, express or implied, including without
limitation the Employment Agreement, the employment agreement dated January 9,
2001 and the employment agreement dated March 23, 2005; tort; discrimination;
wrongful termination; any federal, state, local or other governmental statute or
ordinance, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended; the Age Discrimination in Employment Act, as amended (“ADEA”);
the Employee Retirement Income Security Act of 1974; and any other legal
limitation on the employment relationship.  Executive also covenants and
promises never to file, press or join in any complaint or lawsuit for personal
relief or any amounts of any nature based on any Released Claim and agrees that
any such claim, if filed by Executive, shall be dismissed, except that this
covenant and promise does not apply to any claim of Executive challenging the
validity of this Release in connection with claims arising under the ADEA and/or
the Older Workers’ Benefit Protection Act of 1990

 

12

--------------------------------------------------------------------------------


 

(“OWBPA”).  Executive represents and warrants that he is the sole owner of all
Released Claims and has not assigned, transferred, or otherwise disposed of
Executive’s right or interest in those matters.  Notwithstanding the foregoing,
this waiver and release does not apply to claims that arise after the date that
the release is executed, claims to vested benefits under ERISA, workers’
compensation claims or any other claims that may not be released under this
Release in accordance with applicable law.

 

2.             Acknowledgment of Sufficiency of Consideration.  Executive
acknowledges and agrees that in the absence of Executive’s execution of this
Release, Employer is not obligated to provide Executive with the payment and
benefits described in Section II(A)(2)(b) of the Employment Agreement, and that
the payment and benefits set forth in Section II(A)(2)(b) of the Employment
Agreement are adequate consideration for the covenants and release herein.

 

3.             Covenants and Obligations under Employment Agreement.  Nothing in
this Release supersedes or restricts any obligations that Executive owes to
Employer, including, without limitation, the obligation to protect Employer’s
interests in confidential information and trade secrets and inventions under the
Employment Agreement and/or under applicable law.

 

4.             Review and Revocation Period.  Executive has a period of seven
(7) calendar days after delivering the executed Release to Employer to revoke
the Release.  To revoke, Executive must deliver a notice revoking his agreement
to this Release to the CEO of Employer.  This Release shall become effective on
the eighth day after delivery of this executed Release by Executive to Employer
(“Effective Date”), provided that Executive has not revoked the Release.

Employer shall have no obligation to provide Executive with any payment or
benefits as described in Section 6 of the Employment Agreement if Executive
revokes this Release.

 

5.             Governing Law.  This Release shall be interpreted in accordance
with the law of the State of Washington, without regard to the conflicts of law
provisions of such laws.

 

6.             Severability.  If any provision of this Release constitutes a
violation of any law or is or becomes unenforceable or void, then such
provision, to the extent only that it is in violation of law, unenforceable or
void, shall be deemed modified to the extent necessary so that it is no longer
in violation of law, unenforceable or void, and such provision will be enforced
to the fullest extent permitted by law.  If such modification is not possible,
such provision, to the extent that it is in violation of law, unenforceable or
void, shall be deemed severable from the remaining provisions of this Release,
which shall remain binding.

 

13

--------------------------------------------------------------------------------


 

7.             Knowing and Voluntary Agreement.  Executive hereby warrants and
represents that (a) Executive has carefully read this Release and finds that it
is written in a manner that he understands; (b) Executive knows the contents
hereof; (c) Executive has been advised to consult with his personal attorney
regarding the Release and its effects and has done so; (d) Executive understands
that he is giving up all Released Claims and all damages and disputes that have
arisen before the date of this Release, except as provided herein; (e) Executive
has had ample time to review and analyze this entire Release; (f) Executive did
not rely upon any representation or statement concerning the subject matter of
this Release, except as expressly stated in the Release; (g) Executive has been
given at least twenty-one (21) days to consider this Release and seven (7) days
to revoke this Release; (h) Executive understands this Release’s final and
binding effect; and (i) Executive has signed this Release as his free and
voluntary act.

 

8.             Arbitration and Venue.  Employer and Executive agree that any
claim arising out of or relating to this Release, or the breach of this Release
shall be submitted to and resolved by binding arbitration under the Federal
Arbitration Act.  Employer and Executive agree that all claims shall be
submitted to arbitration including, but not limited to, claims based on any
alleged violation of Title VII or any other federal or state laws; claims of
discrimination, harassment, retaliation, wrongful termination, compensation due
or violation of civil rights; or any claim based in tort, contract, or equity. 
Any arbitration between Employer and Executive will be administered by the
American Arbitration Association under its Employment Arbitration Rules then in
effect.  The award entered by the arbitrator will be based solely upon the law
governing the claims and defenses pleaded, and will be final and binding in all
respects.  Judgment on the award may be entered in any court having
jurisdiction.  In any such arbitration Employer shall be entitled to join or
consolidate claims in arbitration or arbitrate any claim as a representative or
member of a class.  Employer agrees to pay for the arbiter’s fees where required
by law.  In any claim or jurisdiction where this agreement to arbitrate is not
enforced, Employer and Executive waive any right either may have to bring or
join a class action or representative action, and further waive any right either
may have under statute or common law to a jury trial.  Where the parties have
mutually waived their right to arbitration in writing or have not yet sought to
enforce their right to compel arbitration, venue for any legal action in
connection with this Release will be limited exclusively to the Washington State
Superior Court for Pierce County, or the United States District Court for the
Western District of Washington at Tacoma.  Executive agrees to submit to the
personal jurisdiction of the courts identified herein, and agrees to waive any
objection to personal jurisdiction in these courts.

 

EXECUTED this       day of           , 2006.

 

 

 

 

Steven C. Cooper

 

14

--------------------------------------------------------------------------------